DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
The term “Flooring” in line 1 of claim 1 should be changed to the phrase “A flooring”.
The term “Flooring” in line 1 of claim 2, line 1 of claim 3, line 1 of claim 4, line 1 of claim 5, line 1 of claim 6, line 1 of claim 7, line 1 of claim 8, line 1 of claim 9, line 1 of claim 10, line 1 of claim 11, line 1 of claim 12, line 1 of claim 13, line 1 of claim 14 and line 1 of claim 15 should be changed to the phrase “The flooring”.
The phrase “the thermoplastic polymer” in line 1 of claim 2 should be changed to the phrase “the at least one thermoplastic polymer”.
The term “compatibilizing” in line 2 of claim 5 should be changed to the phrase “compatibilizing agent”.
The term “copolymers” in line 3 of claim 7 should be changed to the term “copolymer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation between 1 and 9 wt% of at least one compatibilizing agent and/or at least one filler coupling agent, and the claim also recites preferably between 3 and 5 wt% which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Regarding claim 7, this claim is indefinite due to the structure of the Markush group for the at least one homogenizing agent being improper. The term “or” is used when in fact the term “and” should be used at the end of a Markush group in regard to proper Markush group structure.
It is advised changing the term “or” in line 5 of claim 7 to the term “and” in order to overcome this rejection.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation between 1 and 10 wt% of at least one homogenizing agent, and the claim also recites preferably between 4 and 7 wt% which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation between 20 and 70 wt% of at least one filler, and the claim also 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastin et al (US 2012/0309876) in view of Inada (US 2006/0281852).

Regarding claim 1, Bastin discloses a PVC-free floor or wall covering (paragraph [0009]) comprising at least one layer of a thermoplastic composition (paragraph [0009]) and wherein the thermoplastic composition comprises at least one polyolefin selected from the group consisting of EVA, EMA, EBA, EEA, EPM, EPDM, VLDPE, LLDPE, polyolefin elastomers, polyolefin plastomers and mixtures thereof (paragraph [0022]).
The PVC-free floor or wall covering comprising at least one layer of a thermoplastic composition reads on the claimed flooring comprising at least a VA layer. The LLDPE reads on the claimed at least one thermoplastic polymer.

Bastin does not appear to explicitly disclose the PVC-free floor or wall covering comprising the at least one EVA polymer of the VA layer containing overall at least 30 mol% of vinyl acetate monomer.

However, Inada discloses a resinous interior material comprising ethylene vinyl acetate copolymer having a vinyl acetate content of 50% or higher (paragraphs [0001] and [0053]).

Bastin and Inada are analogous art because they are from the same field of floor coverings. Bastin is drawn to a PVC-free floor or wall covering (paragraph [0009] of Bastin). Inada is drawn to a resinous interior material for a flooring material (see paragraph [0001] of Inada).

It would have been obvious to one of ordinary skill in the art having the teachings of Bastin and Inada before him or her, to modify the floor covering of Bastin to include the EVA with the vinyl acetate content of 50% or higher of Inada for the EVA of Bastin because having the required EVA with the vinyl acetate content of 50% or higher allows for a sufficient polar group concentration to be maintained and the effect of improving adhesion to adhesives to be obtained (paragraph [0053] of Inada).

Regarding claim 2, Bastin discloses the PVC-free floor or wall covering (paragraph [0009]) comprising at least one layer of a thermoplastic composition (paragraph [0009]) and wherein the thermoplastic composition comprises at least one polyolefin selected from the group consisting of EVA, EMA, EBA, EEA, EPM, EPDM, VLDPE, LLDPE, polyolefin elastomers, polyolefin plastomers and mixtures thereof (paragraph [0022]).
The LLDPE reads on the claimed at least one thermoplastic polymer.

Regarding claims 3-5, Bastin discloses the PVC-free floor or wall covering comprising the thermoplastic composition comprising a polymer comprising acid 
The polymer comprising acid anhydride groups grafted onto the polymer where the acid anhydride groups are maleic anhydride groups reads on the claimed at least one compatibilizing agent of maleic anhydride grafted polymers. The total amount of polymer comprising acid anhydride groups is 5% (10 parts/200 total parts) to 20% (40 parts/200 total parts) by weight.
This amount overlaps the claimed amount of the at least one compatibilizing agent as claimed in claim 5.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the desired residual indentation of a support layer (paragraph [0050] of Bastin). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Calcium carbonate reads on the claimed chalk as chalk is another name for calcium carbonate. The amount of filler in the thermoplastic composition is 50% by weight (100 parts/200 total parts). 

Regarding claims 14 and 15, Bastin discloses a PVC-free floor or wall covering comprising at least one layer of a thermoplastic composition (paragraph [0009]).
The PVC-free floor or wall covering comprising at least one layer of a thermoplastic composition reads on the claimed VA layer free of polyvinyl chloride as claimed in claim 14 and being a monolayer flooring made of the VA layer as claimed in claim 15 as the term “at least one layer” as interpreted by the Examiner means one layer or more than one layer.

Claims 6-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bastin et al (US 2012/0309876) in view of Inada (US 2006/0281852) in further view of Sou et al (JP 2002-276141). A machine transition is being provided as the English translation for Sou et al (JP 2002-276141).

Regarding claim 13, Bastin discloses the PVC-free floor or wall covering comprising the thermoplastic composition comprising 20 to 40 parts of EVA (paragraph [0037]), 20 to 40 parts of VLDPE (paragraph [0038]), 20 to 40 parts of POE or POP 
The amount of EVA in the thermoplastic composition is 3.3% (20 parts/600 total parts) to 25% (40 parts/200 total parts). The amount of VLDPE is 3.3% (20 parts/600 total parts) to 25% (40 parts/200 total parts). The amount of POE or POP is 3.3% (20 parts/600 total parts) to 25% (40 parts/200 total parts). The amount of polymer with acid anhydride groups is 1.7% (10 parts/600 total parts) to 25% (40 parts/200 total parts). The amount of filler is 50% (100 parts/200 total parts) to 83% (500 parts/600 total parts).
Given the equivalence and interchangability of VLDPE and LLDPE in paragraph [0022]) and the equivalence and interchangability of EBA and one of POE or POP in paragraph [0022], it would have been obvious to one of ordinary skill in the art to substitute the VLDPE in the thermoplastic composition with LLDPE and to substitute the POE or POP in the thermoplastic composition with EBA in order to have a thermoplastic composition with 3.3% to 25% by weight of EBA and 3.3% to 25% by weight of LLDPE.
The amounts of LLDPE, EVA, EBA, polymer with acid anhydride groups and filler overlap the claimed ranges for the amounts of at least one thermoplastic polymer, at least one EVA, at least one EBA, at least one compatibilizing agent and at least one filler.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have a thermoplastic composition that is recyclable and has a reduced production time (paragraph [0007]) of Bastin). It has been held that In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Bastin with Sou is relied upon as described above.

Regarding claims 6-8 and 12-13, Bastin and Sou do not appear to explicitly disclose PVC-free floor or wall covering comprising the VA layers further comprising at least one homogenizing agent as claimed in claim 6, the homogenizing agent being a styrenic block copolymer selected from styrene ethylene butylene styrene copolymer, styrene ethylene propylene styrene copolymer, styrene butadiene styrene copolymer and styrene isoprene styrene copolymer as claimed in claim 7; the VA layer comprising between 1 and 10 wt% of at least one homogenizing agent as claimed in claims 8 and 13 and the VA layer being homogeneous as claimed in claim 12.

However, Sou discloses a flooring material comprising synthetic resin C (paragraph [0019]), wherein synthetic resin C is 10 to 50 parts by weight per 100 parts of polymer (paragraph [0019]) and wherein synthetic resin C is styrene ethylene butylene styrene copolymer, styrene butadiene styrene copolymer or styrene isoprene styrene copolymer (paragraph [0019]).
The synthetic resin C reads on the claimed at least one homogenizing agent and the VA layer being homogeneous. The amount of synthetic resin C is 1.90% (10 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have increased viscosity from the viewpoints of flexibility, filler acceptability, low elastic modulus, high stress relaxation, extrudability and moldability (paragraph [0026] of Sou). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Bastin, Inada and Sou are analogous art because they are from the same field of floor coverings. Bastin is drawn to a PVC-free floor or wall covering (paragraph [0009] of Bastin). Inada is drawn to a resinous interior material for a flooring material (see paragraph [0001] of Inada). Sou is drawn to a flooring material comprising synthetic resin C (see paragraph [0019] Of Sou).

It would have been obvious to one of ordinary skill in the art having the teachings of Bastin, Inada and Sou before him or her, to modify the floor covering of Bastin and Inada to include the styrene-based thermoplastic elastomer of Sou in the thermoplastic composition of Bastin because having the required styrene-based thermoplastic elastomer provides increased viscosity from the viewpoints of flexibility, filler 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SATHAVARAM I REDDY/Examiner, Art Unit 1785